Citation Nr: 1243737	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-32 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969, to include service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The February 2010 rating decision also denied service connection for bilateral hearing loss and for hypertension.  The Veteran submitted a notice of disagreement in June 2010 that include those issues and the denial of service connection for tinnitus, and in July 2010 a statement of the case that included all three issues was furnished to the Veteran.  Thereafter, the Veteran submitted his substantive appeal and indicated that he was limiting his appeal to the issue of service connection for tinnitus.  Therefore, the issues of entitlement to service connection for bilateral hearing loss and for hypertension were not perfected.  While the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, as to those issues in April 2011, it was untimely and was accepted by the RO as a request to reopen.  The Veteran was notified of the finding that his attempted substantive appeal was untimely and had not disagreed with that finding.

The Board also notes that in the April 2011 VA Form 9, the Veteran stated that he was still appealing his claim for service connection for tinnitus and requested a video conference hearing before the Board.  In May 2011, the Veteran testified during a hearing before RO personnel.  A transcript of that hearing is associated with the claims file.  In an August 2011 VA Form 9, the Veteran noted that he did not want a hearing before the Board and in an October 2011 VA Form 646, the Veteran's representative stated that the Veteran did not want a Travel Board hearing.  Therefore, the Board finds that the Veteran's request for a hearing before the Board has been withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.
REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that he had tinnitus in service and that at his discharge examination he did know to bring it to anyone's attention, thinking it was something that would go away.  After service, his visits to a doctor were infrequent and he grew accustomed to the sound that he did not say anything.  The Veteran asserts that while in Vietnam he was exposed to heavy arms fire without hearing protection and that he has experienced ongoing ringing in his ears since his discharge from service.  

The Board recognizes that the Veteran has submitted lay evidence that suggests a nexus between his current tinnitus and his in-service noise exposure.  The Veteran is competent to report that he was exposed to acoustic trauma in service and his lay statements and testimony in this regard are considered credible.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Board observes that the Veteran's lay description of ringing in his ears represents competent lay evidence that he currently suffers from symptoms of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  He is also competent to state that he has had ringing in his ears since service and his statements in that regard are considered credible in the absence of any contradictory evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran was afforded a VA audiological examination in December 2009 at which time he reported service related noise exposure from live fire, tanks, mortars, rifles, incoming mortars, and explosions.  He denied recreational noise exposure.  Post service, he worked in retail, insurance, and in health.  The Veteran reported that his tinnitus had its onset during service or soon thereafter.  In A December 2009 VA ear disease report, the examiner noted that the Veteran's separation examination was negative for any ear complaints.  There were no private audiological records from 1969 to 2009 to show any chronic ear condition or tinnitus.  The diagnosis was tinnitus.  The examiner opined that it was less likely as not that the Veteran's tinnitus was related to military service.  The rationale was that there was a lack of evidence in the claims file of any complaints of tinnitus during service and the time between service and the date of the evaluation was over 40 years without evidence of any audiological treatment in the intervening years.  The Board finds that the December 2009 VA examiner's opinion is inadequate for rating purposes.  Specifically, the examiner did not account for the Veteran's competent lay statements regarding a continuity of tinnitus symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury but relied on absence of evidence in service medical records to provide negative opinion).  The Board notes that the Veteran is competent to report tinnitus because that requires only personal knowledge, not medical expertise because it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994). 

In light of the foregoing, the Board finds that a remand for a new VA examination and etiological opinion is necessary in order to fully and fairly assess the merits of the Veteran's tinnitus claim.  That new VA examination should include a review of all pertinent evidence in the Veteran's claims folder, including the Veteran's statements regarding the nature of his post-service employment and the onset of symptoms in service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiological examination for the purpose of ascertaining the nature and etiology of the Veteran's tinnitus, by an examiner who has not previously examined the Veteran.  The claims folder should be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, to include the December 2009 VA opinion.  Additionally, the examiner should consider the Veteran's reports of onset of symptoms in service and a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Based upon a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus was incurred in or is otherwise related to any aspect of the Veteran's active service.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

